              Case 21-31862-KLP                   Doc 1       Filed 06/09/21 Entered 06/09/21 09:43:11                               Desc Main
                                                              Document Page 1 of 14

Fill in this information to identify your case:

United States Bankruptcy Court for the:

EASTERN DISTRICT OF VIRGINIA

Case number (if known)                                                        Chapter      11
                                                                                                                                Check if this an
                                                                                                                                amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                             04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                SKS Construction, Inc.

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                       Mailing address, if different from principal place of
                                                                                                    business

                                  10900 Houser Drive
                                  Fredericksburg, VA 22408
                                  Number, Street, City, State & ZIP Code                            P.O. Box, Number, Street, City, State & ZIP Code

                                  Spotsylvania                                                      Location of principal assets, if different from principal
                                  County                                                            place of business

                                                                                                    Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       n/a


6.   Type of debtor                     Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                        Partnership (excluding LLP)
                                        Other. Specify:




Official Form 201                            Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
              Case 21-31862-KLP                     Doc 1        Filed 06/09/21 Entered 06/09/21 09:43:11                                     Desc Main
                                                                 Document Page 2 of 14
Debtor    SKS Construction, Inc.                                                                       Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                 2379

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                              The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                    noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                     $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                  operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                             exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must
     check the second sub-box.                                   The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
                                                                 debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                 proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                 balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                 any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                              District                                 When                                  Case number
                                                 District                                 When                                  Case number




Official Form 201                            Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                 page 2
               Case 21-31862-KLP                        Doc 1        Filed 06/09/21 Entered 06/09/21 09:43:11                                 Desc Main
                                                                     Document Page 3 of 14
Debtor    SKS Construction, Inc.                                                                          Case number (if known)
          Name

10. Are any bankruptcy cases                 No
    pending or being filed by a
    business partner or an                   Yes.
    affiliate of the debtor?




     List all cases. If more than 1,
     attach a separate list                          Debtor                                                                    Relationship
                                                     District                                 When                             Case number, if known


11. Why is the case filed in           Check all that apply:
    this district?
                                                Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                                preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                                A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or                 No
    have possession of any
    real property or personal                       Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                           Yes.
    property that needs
    immediate attention?                            Why does the property need immediate attention? (Check all that apply.)
                                                       It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                      What is the hazard?
                                                       It needs to be physically secured or protected from the weather.
                                                       It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                                      livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                       Other
                                                    Where is the property?
                                                                                     Number, Street, City, State & ZIP Code
                                                    Is the property insured?
                                                       No
                                                       Yes.     Insurance agency
                                                                Contact name
                                                                Phone



          Statistical and administrative information

13. Debtor's estimation of             .         Check one:
    available funds
                                                    Funds will be available for distribution to unsecured creditors.
                                                    After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of                    1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                               5001-10,000                                 50,001-100,000
                                           50-99
                                           100-199                                          10,001-25,000                               More than100,000
                                           200-999

15. Estimated Assets                       $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                           $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                           $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                           $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities                  $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion

Official Form 201                                  Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 3
             Case 21-31862-KLP           Doc 1        Filed 06/09/21 Entered 06/09/21 09:43:11                      Desc Main
                                                      Document Page 4 of 14
Debtor   SKS Construction, Inc.                                                      Case number (if known)
         Name

                              $50,001 - $100,000                         $10,000,001 - $50 million            $1,000,000,001 - $10 billion
                              $100,001 - $500,000                        $50,000,001 - $100 million           $10,000,000,001 - $50 billion
                              $500,001 - $1 million                      $100,000,001 - $500 million          More than $50 billion




Official Form 201                   Voluntary Petition for Non-Individuals Filing for Bankruptcy                                       page 4
              Case 21-31862-KLP                 Doc 1        Filed 06/09/21 Entered 06/09/21 09:43:11                                Desc Main
                                                             Document Page 5 of 14
Debtor    SKS Construction, Inc.                                                                   Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      June 9, 2021
                                                  MM / DD / YYYY


                             X   /s/ Steven J. Zuchowski                                                  Steven J. Zuchowski
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   Vice-President




18. Signature of attorney    X   /s/ David K. Spiro                                                        Date June 9, 2021
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 David K. Spiro
                                 Printed name

                                 Spiro & Browne, PLC
                                 Firm name

                                 6802 Paragon Place
                                 Suite 410
                                 Richmond, VA 23230
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     804-441-6080                  Email address      dspiro@sblawva.com

                                 28152 VA
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 5
                 Case 21-31862-KLP                         Doc 1         Filed 06/09/21 Entered 06/09/21 09:43:11                                       Desc Main
                                                                         Document Page 6 of 14

 Fill in this information to identify the case:
 Debtor name SKS Construction, Inc.
 United States Bankruptcy Court for the: EASTERN DISTRICT OF VIRGINIA                                                                                 Check if this is an

 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 A&B Kearns                                                      trade debt                                                                                               $43,000.00
 Trucking & Stone
 16381 Brandy Rd.
 Culpeper, VA 22701
 American Shoring,                                               trade debt                                                                                               $25,763.00
 Inc.
 207 Lake St. (Route
 32)
 Newburgh, NY
 12550
 Blue Ridge Bank                                                 A/R & all                                          $854,309.00                        $0.00            $854,309.00
 P.O. Box 888                                                    unencumbered
 Louisa, VA 23093                                                equipment
                                                                 ($628,928)
 Carter Machinery                                                trade debt /           Unliquidated                                                                    $134,000.00
 Co.                                                             rentals
 P.O. Box 751053
 Charlotte, NC
 28275-1053
 CAT Commercial                                                  open acct                                                                                                $59,171.00
 Revolv. Acct.
 Dept. 33-802500925
 Phoenix, AZ
 85062-8004
 Gemini Land                                                     loans                                                                                                    $84,500.00
 Development
 10900 Houser Drive
 Fredericksburg, VA
 22408
 Greenway                                                        trade                                                                                                    $64,603.00
 Hydroseeding, Inc.
 5828 Plank Rd., Ste
 113
 Box 6
 Fredericksburg, VA
 22407



Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                 Case 21-31862-KLP                         Doc 1         Filed 06/09/21 Entered 06/09/21 09:43:11                                       Desc Main
                                                                         Document Page 7 of 14


 Debtor    SKS Construction, Inc.                                                                             Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 I.R.S. / Special                                                payroll taxes          Unliquidated                                                                    $119,000.00
 Procedures
 P.O. Box 7346
 Philadelphia, PA
 19101-7346
 James River                                                     trade                                                                                                    $34,756.00
 Equipment
 P.O. Box 745475
 Atlanta, GA
 30374-5475
 John Zuchowski                                                  loans                                                                                                  $156,100.00
 10503 Rhoads Drive
 Fredericksburg, VA
 22407
 LB Water Service                                                trade debt                                                                                             $365,171.00
 P.O. Box 60
 Selinsgrove, PA
 17870
 Liberty Equipment                                               trade debt                                                                                               $19,589.00
 10879 Houser Drive
 Fredericksburg, VA
 22408
 Look Out Safety Co.,                                            trade debt                                                                                               $27,575.00
 LLC
 P.O. Box 42191
 Fredericksburg, VA
 22404
 Luck Stone                                                      trade debt                                                                                               $19,878.00
 Corporation
 P.O. Box 29871
 Henrico, VA 23242
 McClung Logan                                                   trade debt                                                                                               $79,775.00
 Equip Co
 P.O. Box 17593
 Baltimore, MD
 21297-1593
 S.B.A. EIDL Loan                                                loan                                                                                                   $150,000.00
 Acc. 7905
 2 N. 20th St., Ste.
 320
 Birmingham, AL
 35203
 Spotsylvania Co. /                                              prop taxes             Unliquidated                                                                      $25,000.00
 Revenue Com
 P.O. Box 175
 Spotsylvania, VA
 22553-0175
 Steven Zuchowski                                                loans                                                                                                    $59,500.00
 10505 Rhoads Drive
 Fredericksburg, VA
 22407



Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                 Case 21-31862-KLP                         Doc 1       Filed 06/09/21 Entered 06/09/21 09:43:11                                         Desc Main
                                                                       Document Page 8 of 14


 Debtor    SKS Construction, Inc.                                                                             Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Virginia Paving Co.                                             trade debt                                                                                               $26,097.00
 14500 Avion Pkwy.
 Ste 310
 Chantilly, VA 20151
 Xylem Dewatering                                                trade debt                                                                                               $35,775.00
 Solutions
 26717 Network
 Place
 Chicago, IL
 60673-1267




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
    Case 21-31862-KLP   Doc 1   Filed 06/09/21 Entered 06/09/21 09:43:11   Desc Main
                                Document Page 9 of 14


}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                        A&B Kearns Trucking & Stone
                        16381 Brandy Rd.
                        Culpeper, VA 22701


                        A.I.T., LLC
                        1928 Anderson Road
                        Falls Church, VA 22043


                        ACG Trucking
                        7415 Emmitt's Road
                        Spotsylvania, VA 22551


                        ACG Trucking
                        c/o Brenden Shapiro, Esq.
                        10521 Judicial Dr., Ste. 110
                        Fairfax, VA 22030


                        All American Paving & Sealing
                        8136 Belmont Rd.
                        Spotsylvania, VA 22551


                        American Shoring, Inc.
                        207 Lake St. (Route 32)
                        Newburgh, NY 12550


                        Anariba Concrete
                        11208 Surry Woods Ct.
                        Fredericksburg, VA 22407


                        Blue Ridge Bank
                        P.O. Box 888
                        Louisa, VA 23093


                        C2C Resources
                        56 Perimeter Center East
                        Suite 1
                        Atlanta, GA 30346


                        Carter Machinery
                        c/o David Hartnett, Esq.
                        150 W. Main St., Ste 1500
                        Norfolk, VA 23510
Case 21-31862-KLP   Doc 1    Filed 06/09/21 Entered 06/09/21 09:43:11   Desc Main
                            Document Page 10 of 14



                    Carter Machinery Co.
                    P.O. Box 751053
                    Charlotte, NC 28275-1053


                    CAT Commercial Revolv. Acct.
                    Dept. 33-802500925
                    Phoenix, AZ 85062-8004


                    Cat Financial
                    2120 West End Ave.
                    Nashville, TN 37203


                    Colonial Constr. Materials
                    P.O. Box 333
                    Oilville, VA 23129


                    CP&P
                    210 Stone Spring Rd
                    Harrisonburg, VA 22801


                    Ford Motor Credit / Bankruptcy
                    P.O. Box 62180
                    Colorado Springs, CO 80962


                    Fullerton & Knowles
                    12642 Chapel Road
                    Clifton, VA 20124


                    Gemini Land Development
                    10900 Houser Drive
                    Fredericksburg, VA 22408


                    Greenway Hydroseeding, Inc.
                    5828 Plank Rd., Ste 113
                    Box 6
                    Fredericksburg, VA 22407


                    H & E Equip. Services
                    P.O. Box 849850
                    Dallas, TX 75284


                    I.R.S. / Special Procedures
                    P.O. Box 7346
                    Philadelphia, PA 19101-7346
Case 21-31862-KLP   Doc 1    Filed 06/09/21 Entered 06/09/21 09:43:11   Desc Main
                            Document Page 11 of 14



                    James River Equipment
                    P.O. Box 745475
                    Atlanta, GA 30374-5475


                    John Zuchowski
                    10503 Rhoads Drive
                    Fredericksburg, VA 22407


                    Komatsu Financial
                    8770 W. Bryn Mawr Ave.
                    Chicago, IL 60631


                    Larry Pritchett, Treasurer
                    Spotsylvania County
                    P.O. Box 9000
                    Spotsylvania, VA 22553


                    LB Water Service
                    P.O. Box 60
                    Selinsgrove, PA 17870


                    Liberty Equipment
                    10879 Houser Drive
                    Fredericksburg, VA 22408


                    Look Out Safety Co., LLC
                    P.O. Box 42191
                    Fredericksburg, VA 22404


                    Luck Stone Corporation
                    P.O. Box 29871
                    Henrico, VA 23242


                    M & T Bank
                    Box 900
                    Millsboro, DE 19966


                    McClung Logan Equip Co
                    P.O. Box 17593
                    Baltimore, MD 21297-1593


                    Michaels Towing & Recovery
                    P.O. Box 1577
                    Fredericksburg, VA 22402
Case 21-31862-KLP   Doc 1    Filed 06/09/21 Entered 06/09/21 09:43:11   Desc Main
                            Document Page 12 of 14



                    Phillips Recycling & Aggregate
                    177 Wyche Rd.
                    Stafford, VA 22554


                    Ricky Hairfield Trucking
                    8619 Robert E. Lee Drive
                    Spotsylvania, VA 22551


                    Ronald William Stern
                    211 N Union St #100
                    Alexandria, VA 22314


                    S.B.A. EIDL Loan
                    Acc. 7905
                    2 N. 20th St., Ste. 320
                    Birmingham, AL 35203


                    S.B.A. Payroll Prot. Program
                    409 3rd Street S.W.
                    Washington, DC 20416


                    Spotsylvania Co. / Revenue Com
                    P.O. Box 175
                    Spotsylvania, VA 22553-0175


                    Steven Zuchowski
                    10505 Rhoads Drive
                    Fredericksburg, VA 22407


                    Sullivan's Towing
                    376 King's Hwy.
                    Fredericksburg, VA 22405


                    Sullivan, Donahoe and Ingalis
                    P.O. Box 614
                    Fredericksburg, VA 22404


                    Sunbelt Rentals
                    P.O. Box 409211
                    Atlanta, GA 30384-9211


                    Superior Paving Corp.
                    5551 Wellington Rd.
                    Gainesville, VA 20156
Case 21-31862-KLP   Doc 1    Filed 06/09/21 Entered 06/09/21 09:43:11   Desc Main
                            Document Page 13 of 14



                    Takeuchi Financial
                    P.O. Box 7167
                    Pasadena, CA 91109-7167


                    The Rigging Box
                    8184 Newington Rd.
                    Lorton, VA 22079


                    United Rentals, Inc.
                    P.O. Box 100711
                    Atlanta, GA 30384


                    VeriCore, LLC
                    10115 Kincey Ave., Ste. 100
                    Huntersville, NC 28078


                    Virginia Paving Co.
                    14500 Avion Pkwy. Ste 310
                    Chantilly, VA 20151


                    Volvo Financial Services
                    P.O. Box 7247-0236
                    Philadelphia, PA 19170-0236


                    Walker Sand & Stone
                    19238 Inglewood Road
                    Culpeper, VA 22701


                    Water Management Solutions
                    P.O. Box 1171
                    Pamplin, VA 23958


                    Wells Fargo
                    P.O. Box 3072
                    Cedar Rapids, IA 52406-3072


                    Xylem Dewatering Solutions
                    26717 Network Place
                    Chicago, IL 60673-1267
            Case 21-31862-KLP                         Doc 1           Filed 06/09/21 Entered 06/09/21 09:43:11              Desc Main
                                                                     Document Page 14 of 14



                                                               United States Bankruptcy Court
                                                                      Eastern District of Virginia
 In re      SKS Construction, Inc.                                                                          Case No.
                                                                                    Debtor(s)               Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for SKS Construction, Inc. in the above captioned action, certifies that the following is
a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of any
class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:



    None [Check if applicable]




 June 9, 2021                                                          /s/ David K. Spiro
 Date                                                                  David K. Spiro
                                                                       Signature of Attorney or Litigant
                                                                       Counsel for SKS Construction, Inc.
                                                                       Spiro & Browne, PLC
                                                                       6802 Paragon Place
                                                                       Suite 410
                                                                       Richmond, VA 23230
                                                                       804-441-6080 Fax:804-836-1855
                                                                       dspiro@sblawva.com




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
